The State of TexasAppellee




                           Fourth Court of Appeals
                                 San Antonio, Texas
                                       March 26, 2014

                                     No. 04-14-00027-CR

                                    Isidoro ALVARADO,
                                           Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 399th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2011CR6175
                          Honorable Ray Olivarri, Judge Presiding


                                       ORDER
       The court reporter’s extension of time to file the reporter’s record is GRANTED. Time is
extended to April 18, 2014.

                                                   _________________________________
                                                   Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of March, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court